UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

         v.
                                                           Crim. Action No. 05-00272 (CKK)
 REGINALD RUSSELL,

     Defendant.


                                             ORDER
                                            May 10, 2022

          This case comes before the Court upon the receipt of a Report and Recommendation

dated April 25, 2022, from Magistrate Judge G. Michael Harvey. See ECF No. 59. No

objections to the Magistrate Judge’s Report and Recommendation have been received by the

Court.

          Accordingly, it is this 10th day of May, 2022,

          ORDERED that the Report and Recommendation is hereby ADOPTED. Defendant

Reginald Russell’s supervised release, which expired on March 23, 2022, shall be deemed

terminated as unsuccessful, and Defendant shall not be reincarcerated for his recent failed drug

tests.



                                               _________/s/_____________________
                                               COLLEEN KOLLAR-KOTELLY
                                               UNITED STATES DISTRICT JUDGE